161 F.3d 1225
UNITED STATES of America, Plaintiff-Appellee,v.Bryan K. KALUNA, Defendant-Appellant.
No. 96-10527.
United States Court of Appeals,Ninth Circuit.
Dec. 4, 1998.

Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, United States v. Kaluna, slip op. at 8307, 152 F.3d 1069 (9th Cir.1998), is withdrawn.